PER CURIAM.
The respondents, defendants in the court below, have moved for an affirmance of the judgment on the *129ground that no bill of exceptions has been brought to this court, and the pleadings support the judgment.
The action is for malicious prosecution, and the appeal is from a judgment for the defendants (except the defendant, Iris Smith, who was granted a judgment of involuntary nonsuit) based on the verdict of a jury. Plaintiff has filed a brief in which he complains of the court’s denial of a motion for a new trial, said to be supported by an affidavit charging misconduct of a witness and certain jurors, the overruling of plaintiff’s objection to certain testimony, and the failure of the court to admonish the jury before the taking of two recesses during the trial. The pleadings are not challenged.
Since there is no bill of exceptions there is nothing before the court except the question of sufficiency of the pleadings to support the judgment. Flaherty v. Bookhultz et al., 207 Or 462, 464, 291 P2d 221, 297 P2d 856; Sheridan v. Pac. Tel. and Tel. Co., 200 Or 636, 267 P2d 1104; Nicholson v. Jones, 194 Or 406, 408, 242 P2d 582; La Grande Air Service v. Tyler et al, 193 Or 329, 237 P2d 503.
The pleadings are sufficient and the judgment is, therefore, affirmed.
The respondents have also filed a motion to strike the appellant’s abstract and brief from the files for noncompliance with our rules. The abstract and brief clearly do not comply with our rules, but, in view of the disposition we have made of the motion to affirm the judgment, this motion will be denied.